DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The instant application with Application Number 17/232,906 filed on 14/16/2021 is presented for examination. Claims 1-20 are pending.
Information Disclosure Statment
The Information Disclosure Statements dated 4/16/2021, 5/5/2021, 7/15/2021 and 6/2/2022 are acknowledged and the cited references have been considered in this examination.
DOUBLE PATENTING
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to: 
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim 1 is rejected on the ground of non-statutory double patenting over claim 8 of U.S. Patent No. US 11,101,680 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:    battery management circuitry for balancing power supplied to a system load by and charge supplied between a first battery power source and a second battery power source…the voltage converter circuit being configured to adjust a charge current supplied by the second battery power source through the voltage converter circuit to the first battery power source based on the control voltage.… The patented application anticipates the instant application claimed.
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.
Claim 1 of instant application: 17/232,906
Claim 8 of paten’d application US11,101,680
    A method of balancing power supplied to a system load by a first battery power source and a second battery power source, the method comprising: sensing a first current supplied by or supplied to the first battery power source; changing a control voltage for a voltage converter circuit based on the sensed first current, an input of the voltage converter circuit being coupled to the second battery power source, an output of the voltage converter circuit being electrically coupled to the system load; and adjusting the voltage converter circuit to modify a charge current supplied from the second battery power source to the first battery power source based on the control voltage. 
  A method of balancing power supplied to a first battery power source by a second battery power source, the first battery power source including a first battery port, the method comprising: sensing a charge current supplied to a first battery power source from the second battery power source through a voltage converter circuit; operating a tracking circuit electrically coupled to the first battery port of the first battery power source based on the sensed charge current; generating a control voltage based on a voltage level at the first battery port of the first battery power source; and adjusting the charge current supplied to the first battery power source from the second battery power source through the voltage converter circuit based on the generated control voltage.



Claims 2-8 of instant application are also rejected same, at least, for their dependency on reject claim 1 above.
Claim 9 is rejected on the ground of non-statutory double patenting over claim 8 of U.S. Patent No. US 11,133,692 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:   A method of balancing power supplied to a first battery power source by a second battery power source, the first battery power source including a first battery port, the method comprising: sensing a charge current supplied to a first battery power source from the second battery power source through a voltage converter circuit … The patented application anticipates the instant application claimed.
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.
Claim 9 of instant application: 17/232,906
Claim 1 of paten’d application US 11,101,680
An electronic device for balancing power supplied to a system load by and charge supplied between a first battery power source and a second battery power source, the electronic device comprising: a battery current sense circuit electrically coupled to sense a first current supplied to or supplied by the first battery power source; a feedback controller electrically coupled to the battery current sense circuit and configured to adjust a control voltage based on the sensed first current; and a voltage converter circuit having an input port electrically coupled to the second battery power source and an output electrically coupled to the system load, the voltage converter circuit being configured to adjust a charge current supplied by the second battery power source through the voltage converter circuit to the first battery power source based on the control voltage.
  An electronic device for adjusting power supplied to a first battery power source by a second battery power source, the first battery power source including a first battery port, the electronic device comprising: a battery current sense circuit electrically coupled to sense a charge current supplied to the first battery power source; a tracking circuit electrically coupled to the first battery port of the first battery power source, operation of the tracking circuit being dependent on the sensed charge current; a charge feedback controller electrically coupled to the battery current sense circuit and the tracking circuit and configured to generate a control voltage based on an output voltage at the first battery port of the first battery power source; and a voltage converter circuit having an input port electrically coupled to the second battery power source and an output port electrically coupled to the tracking circuit and the first battery power source, the voltage converter circuit being configured to adjust the charge current supplied by the second battery power source through the voltage converter circuit to the first battery power source based on the control voltage.


Claims 10-15 of instant application are also rejected same, at least, for their dependency on reject claim 9 above.
Claim 16 of the instant application is somewhat similar to claim 14 of the patented application 11,101,680, in which battery charge management circuitry for adjusting power supplied to a first battery power source by a second battery power source; hence rejected for non-statutory double patenting rejections similar to the above pair of claims described. claims 17-20 of the instance application is dependent on claim 16 above; therefore, rejected same, at least, for their dependency on rejected claim 16 above.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928. The examiner can normally be reached Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YALKEW FANTU/Primary Examiner, Art Unit 2859